DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 07/09/2020, Claims 20 have been cancelled, and Claims 1-19 and 21 are pending.

REASONS FOR ALLOWANCE
Claims 1-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Balbierz (US Patent 6,770,070) in view of Bright (US PGPub 2016/0317621), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, which recite, inter alia "an injectable hydrogel provided in a syringe configured for fluidic connection to a proximal end of the hydrogel delivery needle… in which the injectable viscoelastic shear-thinning hydrogel exhibits a storage modulus (G') of at least 400Pa in dynamic viscoelasticity measured by a rheometer at 1Hz and 1% strain rate at 25°C, in which the injectable viscoelastic shear-thinning hydrogel comprises a crosslinked polymer.".  The novelty of this invention is the claimed viscoelastic hydrogel “is capable of preventing pneumothorax during procedures requiring transthoracic needle access by being injected just below the visceral pleura of the lung and by having the following properties: The hydrogel has low enough viscosity under shear stress exerted by the syringe to enable the hydrogel to be injected to the target site through a needle, catheter or other luminal device. The gel has sufficient rigidity and storage modulus (G') that it is not prematurely ejected from the lung and remains at the delivery site until healing has occurred. (Paragraph 0271; instant specification PGPub).
The closest prior arts of record Balbierz (US Patent 6,770,070) in view of Bright (US PGPub 2016/0317621) teach a system for sealing a channel similar to that of Claim 1, however the prior art of record does not disclose the particulars of Claim 1. See Applicant’s Arguments, filed 03/07/2022.
Because none of the prior art documents of record teach a system as recited in Claims 1-15 and 17-19 it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1-15 and 17-19 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771